DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A in the reply filed on September 19th, 2022 is acknowledged.  The traversal is on the ground(s) that none of the pending claims include the language as the basis of the different species.  This is not found persuasive because claim 3 recites “a plurality of raised or formed surfaces on the first elongated elastic layer, second elongated elastic layer, or both” which is not shown in Fig. 1 & 2 of the elected species. Therefore, the examined claims are 1-2 & 4-23. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1, 4-5, 7-9, 19-20 & 23 objected to because of the following informalities:  
Claim 1, line 7: “a elasticity” should read --an elasticity--,
Claim 4, line 2: “tape or warp” should read --tape or wrap--,
Claim 5, line 1: “wherein exothermic material” should read --wherein the exothermic material--, 
Claim 7, line 3: “100 F (37.8 C)” should read --100 °F (37.8 °C)--, 
Claim 8, line 4: “-100 F - +10 F” should read ---100 °F - +10 °F--,
Claim 9, line 4: “a thicknesses” should read --thicknesses--,
Claim 19, line 5: “tape or warp” should read --tape or wrap--,
Claim 20, line 1: “wherein said each of said” should read --wherein each of said--,
Claim 23, line 8: “tape if stretched” should read --tape is stretched--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 4, 7-10, 13, 17-19 & 23, each claim recites at least “about” before set numbers and it is unclear if these are set numerical definitions or what approximations around these values are included within the range. For examination purposes, anything within one reasonable significant figure will be considered as within the range of “about”. 
Claims 2, 4-8, 10-15 & 18-22 are also rejected by virtue of their dependency on claims 1, 9 or 17. 
Claim 1 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the external skin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the external skin" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the primary" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the underside" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the external skin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajiri et al. (U.S. Pub. No. 2008/0085386), herein referred to as “Ajiri”.
Regarding claim 1, Ajiri teaches a tape or wrap (Abstract: expandable heating sheet) comprising: 
first and second elongated elastic layers (stretchable base 6, two layers (upper and lower) shown in Fig. 1) sized to conform to the shape of a portion of the external skin of the body of a wearer (Abstract: can be used while being fitted to a bendable portion such as an elbow or a knee); and 
a heated area (flat heating bodies 1) comprising an exothermic material (heating composition) sandwiched between said first and second elastic layers (see Fig. 1 where exothermic composition is sandwiched between layers 6 & 6), wherein said exothermic material is activated by exposing said exothermic material to oxygen ([0049]: a heating composition which generates heat by coming into contact with oxygen in air, for example, a material including oxidizable metal such as iron, activated carbon, inorganic electrolyte such as sodium chloride, water, and a water retention agent); 
wherein said tape or wrap has an elasticity of at least about 10-90% and said heated area is capable of substantially expanding and contracting with the tape or wrap ([0075]: Maximum stretching ratios in two directions in which the expandable heating sheet had expansion property, that is, the lengthwise direction and the width direction were immediately measured. As a result, the maximum stretching ratios were 30% and 24%, respectively).
Regarding claim 4, Ajiri teaches wherein said exothermic material (heating composition) contained within said heated area (flat heating bodies 1) has a first thickness when said tape or warp is unstretched and a second thickness when said tape or wrap is stretched, said second thickness being less than said first thickness (see Fig. 8 where the expandable heating sheet is shown as being stretchable in two directions, where stretching in either direction would create a second thickness (less than the first, unstretched thickness as a material thins as it is stretched outward)), whereas said exothermic material contained within said heated area having the second thickness is capable of generating a surface temperature of about 32 °C to about 70 °C (89.6 - 158 °F) ([0060]: a maximum temperature of the expandable heating sheet was 50 °C).
Regarding claim 5, Ajiri teaches wherein exothermic material comprises: iron powder, water, and a carbon-containing material in loose particulate form ([0049] and [0056]: a heating composition which generates heat by coming into contact with oxygen in air, for example, a material including oxidizable metal such as iron, activated carbon, inorganic electrolyte such as sodium chloride, water, and a water retention agent).
Regarding claim 7, Davis teaches wherein a first of said elongated elastic layers is perforated to provide enough oxygen in an ambient environment to permit said exothermic compound to exothermically react to generate a temperature of at least about 100 F (37.8 C) for at least about 30 minutes ([0049]: a heating composition which generates heat by coming into contact with oxygen in air; [0055]: a stretchable base, a commercial non-woven cloth (polyester spunlace); [0060]: a maximum temperature of the expandable heating sheet was 50 °C., and a time in which a temperature of the expandable heating sheet was equal to or more than 40 °C. was six hours; where a spunlace structure is seen as perforated).
Regarding claim 17, Ajiri teaches a tape or wrap (Abstract: expandable heating sheet) which is sized to conform to a portion of the external skin of the body of a wearer (Abstract: fitted to a bendable portion such as an elbow or a knee), comprising: 
an exothermic compound layer (flat heating bodies 1 comprising a heating composition) disposed between a pair of elastic fabric layers (stretchable base 6, two shown in Fig. 1; [0055]: a stretchable base, a commercial non-woven cloth) forming a heated area having an elasticity of about 10%-90% in any or all directions ([0075]: Maximum stretching ratios in two directions in which the expandable heating sheet had expansion property, that is, the lengthwise direction and the width direction were immediately measured. As a result, the maximum stretching ratios were 30% and 24%, respectively).

Claims 9-10 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (U.S. Pat. No. 6048326, cited in IDS), herein referred to as “Davis”. 
Regarding claim 9, Davis teaches a tape or wrap sized to conform to a portion of the external skin of the body of a wearer (Abstract: knee wrap), said tape or wrap having a longitudinal length (length along longitudinal axis 18), a width (width along centerline 54) and at least two transverse ends (ends comprising hook members 32 & 36; see Fig. 1), comprising: 
first (first elastic member 66) and second (second elastic member 67) elongated elastic layers, each of said elastic layers comprising a thermoplastic polyurethane ("TPU") layer (Col. 13, lines 39- 43: base material 70 and/or cover material 72, provided that the thickness is adjusted accordingly. Such materials include, but are not limited to, polyurethane; see Fig. 2 for layering (also, layers 68 & 69 may be omitted: Col. 9, lines 25-26: first carrier layer 68 and second carrier layer 69 may be omitted)) having a thicknesses of no greater than about .001 - 1.5 mm (Col. 13, lines 60-64: Base material 70 and/or cover material 72 preferably have a basis weight thickness of less than about 50 µm, more preferably less than about 40 µm, most preferably less than about 30 µm; where 30-50 µm = 0.03 - 0.07 mm); said first and second elastic layers comprising at least one peripheral bond (see Fig. 2 where layers 66 & 67 are bonded together outside of each cell 75 via adhesive 60 such that they form a peripheral bond (also see note above that layers 68 & 69 may be omitted)) and a plurality of intermediate movement blocking surfaces (heat cells 75) disposed in a space formed between said first and second elongated elastic layers (see Fig. 2 where the layers 70 & 72 form each heat cell 75); 
an exothermic material (exothermic composition 74) sandwiched between said first and second elastic layers (see Fig. 2 where exothermic composition is sandwiched between layers 66 & 67) and also at least between a first pair of said plurality of intermediate movement blocking surfaces (see Fig. 2 where heat cells 75 comprise exothermic composition 74), said first pair of said plurality of intermediate movement blocking surfaces at least partially impeding the movement of exothermic material when worn by a user (Col. 12, lines 9-13: Each heat cell 75 preferably comprises a densely packed, particulate exothermic composition 74 which substantially fills the available cell volume within the cell reducing any excess void volume thereby minimizing the ability of the particulate matter to shift within the cell); and wherein said exothermic material is activated by exposing said exothermic material to oxygen (Col. 15, lines 20-21: Exothermic composition 74 may comprise any composition capable of providing heat; lines 27-30: The mix of compounds typically comprises iron powder, carbon, a metal salt(s), and water. Mixtures of this type, which react when exposed to oxygen, provide heat for several hours).
Regarding claim 10, Davis teaches wherein said tape or wrap can stretch at least about 10-90% of its original length which provides for sufficient skin contact in order to optimize heat transfer (Col. 7, lines 22-26: More specifically, the term "elastic" is intended to mean a directional property wherein an element or structure has a recovery to within about 10% of its original length Lo after being subjected to a percent strain ε% of greater than 50%; Abstract: the present invention relates to disposable elastic thermal knee wraps having good conformity to user's knee which provide consistent, convenient and comfortable heat application).
Regarding claim 13, Davis teaches wherein said tape or wrap can stretch up to about 10%-90% of an original dimension of said tape or wrap in any direction (Col. 7, lines 22-26: More specifically, the term "elastic" is intended to mean a directional property wherein an element or structure has a recovery to within about 10% of its original length Lo after being subjected to a percent strain ε% of greater than 50%).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 18-20 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ajiri as applied to claims 1 & 17 above, and further in view of Davis.
Regarding claim 2, Ajiri discloses a plurality of intermediate movement blocking surfaces (fusion-bondable seal material 3) disposed in a space formed between said first and second elongated elastic layers (see Fig. 2 where fusion-bondable seal material 3 is between stretchable base layers 6), but fails to disclose that the intermediate movement blocking surfaces are disposed to resist said exothermic material from accumulating or clumping at one or both ends of said tape or wrap during use. 
However, Davis disclose a tape or wrap (Abstract: elastic thermal knee wrap) wherein the intermediate movement blocking surfaces (heat cells 75) are disposed to resist said exothermic material from accumulating or clumping at one or both ends of said tape or wrap during use (Col. 12, lines 9-13: Each heat cell 75 preferably comprises a densely packed, particulate exothermic composition 74 which substantially fills the available cell volume within the cell reducing any excess void volume thereby minimizing the ability of the particulate matter to shift within the cell which is seen as resistant to accumulating). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the intermediate movement blocking surfaces of Ajiri to be the heat cells of Davis for the purpose of minimizing the ability of the particulate matter to shift within the cell (Davis: Col. 12, lines 9-13). 
Regarding claim 18, Ajiri fails to disclose wherein each of said pair of elastic fabric layers comprises a TPU film or coating having a thickness of less than about .02 mm.
However, Davis discloses wherein each of said pair of elastic fabric layers (Col. 8, lines 34-36: Body-facing material 62 and outer surface material 64 may be any number of different materials which include, but are not limited to, woven and knit fabrics; line 44: First elastic member 66 and second elastic member 67; where a fabric layer and an elastic layer creates an elastic fabric layer) comprises a TPU film or coating (base material 70 & cover material 72) having a thickness of less than about .02 mm (Col. 12, lines 21-23: Base material 70 and/or cover material 72 are preferably continuous layers which may be made of any number of suitable materials; Col. 13, lines 39- 43: base material 70 and/or cover material 72, provided that the thickness is adjusted accordingly. Such materials include, but are not limited to, polyurethane; lines 60-64: Base material 70 and/or cover material 72 preferably have a basis weight thickness of less than about 50 µm, more preferably less than about 40 µm, most preferably less than about 30 µm; where 30 µm = 0.03 mm and less than 0.03 mm includes less than 0.02 mm). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the elastic fabric layers of Ajiri to include the film or coating of Davis for the purpose of the film or coating sandwiching the particulate exothermic composition or compaction article(s) between the two continuous layers to form the heat cells (Davis: Col. 18, lines 21-28). 
Regarding claim 19, Ajiri in view of Davis discloses wherein said exothermic compound layer disposed between a pair of elastic fabric layers (see description in the rejection of claim 18, above), whereby said exothermic compound layer disposed between a pair of elastic fabric layers is capable of expanding and contracting with the elasticity of the tape or warp without substantially impeding same (Ajiri: [0075]: Maximum stretching ratios in two directions in which the expandable heating sheet had expansion property, that is, the lengthwise direction and the width direction were immediately measured. As a result, the maximum stretching ratios were 30% and 24%, respectively), but Ajiri fails to disclose wherein said exothermic compound layer disposed between a pair of elastic fabric layers is then disposed between a pair of breathable insulating fabric layers also having an elasticity of about 10%-90% at least in the warp direction.
However, Davis discloses wherein said exothermic compound layer disposed between a pair of elastic fabric layers is then disposed between a pair of breathable insulating fabric layers (Col. 8, lines 24-25: two elastic members which are coextensive body-facing material 62 and outer surface material 64; lines 34-36: Body-facing material 62 and outer surface material 64 may be any number of different materials which include, but are not limited to, woven and knit fabrics; where a fabric is both breathable and insulating) also having an elasticity of about 10%-90% at least in the warp direction (where as described above, the body-facing material is described as elastic such that they would be elastic in two directions (both warp and weft)). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the layered construction of Ajiri to include the breathable insulating fabric layers of Davis for the purpose of providing consistent, convenient, and comfortable heat application, and an excellent conformity to the user's knee (Davis: Col. 5, lines 33-35)
Regarding claim 20, Ajiri in view of Davis discloses wherein each of said pair of elastic fabric layers comprises a TPU layer and said breathable insulating fabric layers are selected from: knitted or woven fabrics (for the pair of elastic fabric layers: Ajiri: [0043]: various woven cloths and non-woven cloths may be used therefor (for the stretchable base); wherein Ajiri’s elastic fabric layers have been modified to further comprise the TPU layer of Davis, as set forth in the rejection of claim 18, above; for the breathable insulating fabric layers: Davis: Col. 8, lines 34-36: Body-facing material 62 and outer surface material 64 may be any number of different materials which include, but are not limited to, woven and knit fabrics).
Regarding claim 22, Ajiri discloses the expandable heating sheet as being fitted to a bendable portion such as an elbow or knee (Abstract) but fails to disclose wherein the primary means for fastening the tape or wrap to a wearer comprises: adhesive pads which can be applied to the underside of the wrap and then adhered to the skin of a wearer, an adhesive tape, elastic or mechanical straps, hook and loop materials, or compression wear.
However, Davis discloses wherein the primary means for fastening the tape or wrap to a wearer comprises: adhesive pads which can be applied to the underside of the wrap and then adhered to the skin of a wearer, an adhesive tape, elastic or mechanical straps, hook and loop materials (Col. 3, lines 55-56: first and second ends comprise a reclosable fastening system, preferably a hook and loop fastening system), or compression wear. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include the hook and loop fastening mechanism of Davis to hold the disposable elastic thermal knee wrap around the user's knee, to adjust the wrap to a user's knee and to attain a comfortable level of elastic tension, and to provide a reclosable hook and loop fastening system (Davis: Col. 3, lines 57-58; Col. 4, lines 44-45; Col. 9, lines 61-62). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ajiri as applied to claim 1 above, and further in view of Oka et al. (U.S. Pat. No. 10744030), herein referred to as “Oka”. 
Regarding claim 6, Ajiri discusses the use of air permeable materials and a hermetically sealed flat bag ([0015]: a non-air permeable flat bag, in which the expandable heating sheet is hermetically sealed in the non-air permeable flat bag), Ajiri fails to disclose wherein a second of said elongated elastic layers is permeable to gaseous oxygen and resistant to liquid water.
However, Oka discloses wherein a second of said elongated elastic layers is permeable to gaseous oxygen and resistant to liquid water (Col. 9, lines 4-7: As the sheet 171 having the above-described air resistance, it is preferable to use a porous sheet made of a synthetic resin, which, for example, has moisture-permeability but has no water-permeability). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the second side of Ajiri to the gas permeable and water resistant layer of Oka so that air is supplied to the heating element through the air-permeable first sheet 11 and the sheet 171, water vapor generated in the heating element 13 is difficult to be released from the side of the second sheet 12 to the outside and thus water vapor generated in the heating element 13 can be preferentially released from the side of the first sheet 11. This allows the supply of water vapor to the skin of the wearer (Oka: Col. 4, lines 48-55). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ajiri as applied to claim 1 above, and further in view of Usui (U.S. Pat. No. 5046479, cited in IDS), herein referred to as “Usui”.
Regarding claim 8, Ajiri fails to disclose wherein said first and second elongated elastic layers comprise a non-woven polymeric film having a Tensile Strength of about 2000-10000 psi, a Stress at 100% elongation of about 200-3000 psi, a Tear Strength of about 100-1000 lbf /in; and a Glass Transition Temperature of about -100 F - +10 F.
However, Usui discloses wherein said first and second elongated elastic layers comprise a non-woven polymeric film having a Tensile Strength of about 2000-10000 psi, a Stress at 100% elongation of about 200-3000 psi, a Tear Strength of about 100-1000 lbf /in; and a Glass Transition Temperature of about -100 F - +10 F (Col. 4, lines 51-53: Examples of the flat bag include flexible thermoplastic sheets and films of polyurethane; wherein in consultation with the instant application’s Specification, the preferred material of the first and second layers is thermoplastic polyurethane and if the cited reference is utilizing the same material, it will also have the same tensile strength, stress at 100% elongation, tear strength and glass transition temperature). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the first and second layer material of Ajiri to the thermoplastic polyurethane of Usui for the purpose of making the layers flexible, compatible with the human body, and for controlling the air permeability of the layer (Usui: Col. 4, lines 50-61). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 9 above, and further in view of van den Dries et al. (U.S. Pub. No. 2018/0289530, cited in IDS), herein referred to as “van den Dries”.
Regarding claim 11, Davis fails to disclose wherein when said tape or wrap is stretched greater than its normal length, and then adhesively applied to the skin of a wearer, so it will recoil and create a pulling force on the skin.
However, van den Dries discloses a tape or wrap (Abstract: heating tape) wherein when said tape or wrap is stretched greater than its normal length (Fig. 6, step 604: “stretch tape to 125%-180% of unstretched length), and then adhesively applied to the skin of a wearer (Fig. 6, step 605: “apply the stretched tape to the identified portion of the body”), so it will recoil and create a pulling force on the skin ([0003]: Kinesiology tape is applied to the individual in a stretched condition to provide a therapeutic benefit to the individual from the recoil effect of the elasticity of the tape; [0022]: a heating kinesiology tape 100; a heating kinesiology tape stretched and applied to skin would recoil and create a pulling force on the skin in which it is applied to). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the elastic compression force of Davis to the stretching and recoiling of van den Dries for the purpose of providing a therapeutic benefit to the individual from the recoil effect of the elasticity of the tape (van den Dries: [0003]). 

Claims 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 9 above, and further in view of Ajiri. 
Regarding claim 12, Davis discusses the elasticity of the wrap (Col. 7, lines 22-26: More specifically, the term "elastic" is intended to mean a directional property wherein an element or structure has a recovery to within about 10% of its original length Lo after being subjected to a percent strain ε% of greater than 50%) but Davis fails to disclose wherein said tape or wrap can stretch up to 20-70% of its original length in the warp direction.
However, Ajiri discloses wherein said tape or wrap can stretch up to 20-70% of its original length in the warp direction ([0075]: Maximum stretching ratios in two directions in which the expandable heating sheet had expansion property, that is, the lengthwise direction and the width direction were immediately measured. As a result, the maximum stretching ratios were 30% and 24%, respectively). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the stretching capabilities of Davis to include the warp direction, as disclosed in Ajiri for the purpose of enabling the structure to be used while being fitted to a bendable portion such as an elbow or a knee (Ajiri: [0009]). 
Regarding claim 14, Davis fails to disclose wherein said heated area is capable of substantially expanding and contracting with the tape or wrap.
However, Ajiri discloses wherein said heated area is capable of substantially expanding and contracting with the tape or wrap ([0075]: Maximum stretching ratios in two directions in which the expandable heating sheet had expansion property, that is, the lengthwise direction and the width direction were immediately measured. As a result, the maximum stretching ratios were 30% and 24%, respectively; also see Fig. 8). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the stretching capabilities of Davis to include the heating area, as disclosed in Ajiri for the purpose of enabling the structure to be used while being fitted to a bendable portion such as an elbow or a knee (Ajiri: [0009]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 1 above, and further in view of Oka. 
Regarding claim 15, Davis discloses wherein at least one of the layers is micro-perforated (Col. 19, lines 20-22: Oxygen permeability can also be provided in the present invention by perforating at least one of the base material 70 and cover material 72 with aeration holes) for controlling a heating temperature and a duration of an exothermic reaction of said exothermic material (Col. 19, lines 46-50: The velocity, duration, and temperature of the thermogenic oxidation reaction of the exothermic composition 74 can be controlled as desired by changing the area of contact with air, more specifically, by changing the oxygen diffusion/permeability), but fails to disclose wherein at least a first one of said first and second elongated elastic layers is micro-perforated.
However, Oka discloses wherein at least a first one of said first and second elongated elastic layers is micro-perforated (Col. 9, lines 4-7: As the sheet 171 having the above-described air resistance, it is preferable to use a porous sheet made of a synthetic resin, which, for example, has moisture-permeability but has no water-permeability). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the one of the layers of Davis to the gas permeable and water resistant layer of Oka so that air is supplied to the heating element through the air-permeable first sheet 11 and the sheet 171, water vapor generated in the heating element 13 is difficult to be released from the side of the second sheet 12 to the outside and thus water vapor generated in the heating element 13 can be preferentially released from the side of the first sheet 11. This allows the supply of water vapor to the skin of the wearer (Oka: Col. 4, lines 48-55). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oka in view of Ajiri. 
Regarding claim 16, Oka discloses a tape or wrap (Abstract: heating implement), which is sized to conform to a portion of the external skin of the body of a wearer when worn (Col. 11, lines 27-29: heating implement 1 is adhered to a body section that is capable of unusually moving, such as the neck or the dorsal section from the neck to the shoulder of the wearer), comprising: 
an exothermic compound layer (heating element 13; Col. 6, lines 43-46: heating element 13 functions as generating vapor when it generates heat, and is composed of an oxidizeable metal, water, an exothermic composition containing a carbon component) disposed between a first (sheet 172) and second (sheet 171) exothermic compound sealing layer to form a heated area substantially along the length of said tape or wrap (see Figs. 1 & 2); and 
said first exothermic compound sealing layer (sheet 172) being bonded to a top elastic fabric layer (second sheet 12), and second exothermic compound sealing layer (sheet 171) being bonded to a second elastic fabric layer (first sheet 11) (Col. 3, lines 39-42: a sheet 171 having air-permeability and serving as a third sheet placed in the side of the first sheet 11 and a sheet 172 serving as a fourth sheet placed in the side of the second sheet 12; Col. 5, lines 59-60: Fiber sheets including nonwoven fabrics and the like may be employed for the first sheet 11; Col. 6, lines 4-8: The second sheet 12 is configured of an air-permeable sheet, similarly as in the first sheet 11 in the present embodiment. However, from the viewpoint of the aesthetic appearance, it is preferable to be configured of a nonwoven fabric, similarly as in the first sheet 11; lines 11-12: the first sheet 11 and the second sheet 12 may be configured of stretchable sheets), 
and discusses the materials used for the exothermic compound layer that would render it capable of expanding as the tape or wrap is stretched (Col. 7, lines 52-56: heating element 13 may be a product obtained according to a process, in which, for example, a slurry-like product containing the exothermic composition stated above is produced, and this slurry-like product is applied over a base material layer S; Col. 8, lines 5-7: Typical base material layer S includes, for example, fiber sheets of materials made of fiber as its raw material, such as paper, nonwoven fabric, cloth, knitted web and the like; where a fabric layer would be flexible/capable of stretching), but fails to explicitly disclose whereby the exothermic compound layer disposed between said first and second exothermic compound sealing layers expand substantially proportionately in length to the tape or wrap as the tape or wrap is stretched. 
However, Ajiri discloses whereby the exothermic compound layer disposed between said first and second exothermic compound sealing layers expand substantially proportionately in length to the tape or wrap as the tape or wrap is stretched (Abstract: The present invention provides an expandable heating sheet which does not lose its expansion property even when a heating composition thereof is hardened due to reaction with oxygen, which can be used while being fitted to a bendable portion such as an elbow or a knee; [0075]: Maximum stretching ratios in two directions in which the expandable heating sheet had expansion property, that is, the lengthwise direction and the width direction were immediately measured. As a result, the maximum stretching ratios were 30% and 24%, respectively; also see Fig. 8). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the flexibility of Oka to the two directional stretching capabilities of Ajiri for the purpose of enabling the structure to be used while being fitted to a bendable portion such as an elbow or a knee (Ajiri: [0009]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ajiri in view of Davis as applied to claim 17 above, and further in view of van den Dries.
Regarding claim 21, Ajiri in view of Davis fail to disclose wherein said knitted or woven fabrics comprise fibers selected from the group consisting essentially of: cotton, spandex, rayon, nylon, polyester, or a combination thereof.
However, van den Dries discloses wherein said knitted or woven fabrics comprise fibers selected from the group consisting essentially of: cotton, spandex, rayon, nylon, polyester, or a combination thereof ([0022]: the fabric 111 comprises 97% cotton and 3% Nylon). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the knitted or woven fabrics of Ajiri in view of Davis to the fabric of van den Dries for the purpose of enabling the fabric to be breathable, allowing gasses and in some cases, fluids, to pass through the fabric (van den Dries: [0022]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over van den Dries in view of Davis. 
Regarding claim 23, van den Dries discloses a method of treating a wearer for muscle pain or injury ([0014]: method of applying heating kinesiology tape to a body; [0035]: heating kinesiology tape system used to treat 300 a muscle), comprising: 
(a.) providing an elastic tape (Fig. 6, step 603: “obtain tape of appropriate length”) sized to conform to a portion of the external skin of the body of a wearer ([0035]: stretched heating kinesiology tape 310 is then pressed against the leg 301 to activate a pressure-sensitive adhesive on the heating kinesiology tape 310 and adhere the stretched heating kinesiology tape 310 to the leg 301), comprising: a pair of elastic fabric layers having an elasticity of about 10%-90% in any or all directions ([0036]: stretchable fabric material 311; see Fig. 3 where two layers of 311 are shown on right and left sides of the tape), and an adhesive backing layer ([0036]: A pressure sensitive adhesive is fixed on the first side, or skin-facing side, of the fabric material 311); 
(b.) stretching said elastic tape about 10% - 90% of its original length (Fig. 6, step 604: “Stretch tape to 125%-180% of unstretched length”); 
(c.) adhering said adhesive backing layer of said adhesive tape to the skin of a wearer proximate to said muscle pain or injury while said elastic tape if stretched (Fig. 6, steps 602: “Identify a portion of the body for treatment with kinesiology tape” and step 605: “Apply the stretched tape to the identified portion of the body”; [0065]: Any method may be used to identify the portion of the human body for treatment including, but not limited to, inspection of the human body, patient description of pain); and 
(d.) simultaneously providing heat therapy and a kinesiologic effect on said skin of said wearer proximate to said muscle pain or injury (Fig. 6, step 608: “turn on power supply”; [0069]: to provide electrical current from the power supply to the heating element; wherein if the tape is a heating kinesiology tape, it will provide heat therapy and a kinesiologic effect on the skin simultaneously to an area proximate to the muscle pain or injury). 
But van de Dries fails to disclose wherein the elastic tape comprises an exothermic compound layer disposed between a pair of elastic fabric layers. 
However, Davis discloses wherein the elastic tape (Abstract: elastic thermal knee wrap) comprises an exothermic compound layer (exothermic compound 74 within heat cell 75) disposed between a pair of elastic fabric layers (Col. 8, lines 34-36: Body-facing material 62 and outer surface material 64 may be any number of different materials which include, but are not limited to, woven and knit fabrics; line 44: First elastic member 66 and second elastic member 67; where a fabric layer and an elastic layer creates an elastic fabric layer). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the heating method of van de Dries to the exothermic compound of Davis for the purpose of the exothermic compound layer providing a controlled and sustained temperature and which reach their operating temperature range quickly and provide consistent, convenient, and comfortable heat application (Davis: Col. 4, lines 23-25; Col. 5, lines 32-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Rodden can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M Rodden/Supervisory Patent Examiner, Art Unit 3794